Citation Nr: 1108849	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  08-08 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for right ankle fusion, to include a higher rate of special monthly compensation.

2.  Entitlement to a rating higher than 40 percent for left ankle fusion, to include a higher rate of special monthly compensation.

3.  Entitlement to ratings higher than 10 percent for right knee limitation of flexion, and 10 percent for right knee limitation of extension, to include a higher rate of special monthly compensation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to May 1959, and from July 1959 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied entitlement to ratings higher than 40 percent for a right and left ankle disability.  A rating decision in December 2009 granted entitlement to special monthly compensation based on the loss of use of the left foot, effective December 14, 2004.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2010.  The Veteran indicated that he sought compensation for loss of use of the right foot with possible right knee involvement.  Accordingly, the Board has recharacterized the issues. 

Following the hearing, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2010).

The claim for entitlement to a higher rating for a right knee disability is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.



FINDINGS OF FACT

1.  The appellant has withdrawn his appeal seeking entitlement to a rating higher than 40 percent for right ankle fusion.

2.  The appellant has withdrawn his appeal seeking entitlement to a rating higher than 40 percent for left ankle fusion.

3.  No effective function of the Veteran's feet remain other than that which would be equally well served by amputation stumps with use of suitable prosthetic appliances, as a result of the service-connected right and left ankle disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to a rating higher than 40 percent for right ankle fusion by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the claim for entitlement to a rating higher than 40 percent for left ankle fusion by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).

3.  The criteria for special monthly compensation for the loss of use of both feet are met.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2010); 38 C.F.R. § 3.350 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2010).

Generally, a claimant for a higher VA disability rating will be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993) (claimant may limit claim or appeal to issue of entitlement to a particular disability rating less than the maximum allowed specific disability, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that disability).  In this case, the Veteran's right ankle disability, and left ankle disability are each currently rated 40 percent disabling under Diagnostic Codes 5010-5270.  That is the maximum rating available under those diagnostic codes.  At the October 2010 personal hearing, the Veteran, through his representative, stated that he was satisfied with the current schedular ratings for his right and left ankles, and he wished to pursue the a claim for entitlement to special monthly compensation based on the loss of use of the right and left foot.  Transcription of the record has reduced the withdrawal to writing.

VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  38 C.F.R. § 20.204(b) (2010); Hanson v. Brown, 9 Vet. App. 29 (1996).

As of October 2010, the Board had not yet issued a final decision on this case; therefore the appellant's withdrawal of these issues is valid.  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  38 U.S.C.A. § 7105(d) (West 2002 & Supp. 2010).

Because the appellant has clearly expressed his desire to terminate his appeal for these benefits, because he has done so in writing, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b) (2010).  Accordingly, further action by the Board on this particular matter is not appropriate and the appellant's appeal for service connection for a rating higher than 40 percent for right ankle fusion, and a rating higher than 40 percent for left ankle fusion should be dismissed.  38 U.S.C.A. § 7105(d) (West 2002).

Special Monthly Compensation

The Veteran asserts that he has effectively lost the use of both feet and is therefore entitled to a higher rate of special monthly compensation (SMC).

The Veteran is in receipt of special monthly compensation benefits based on loss of use of his left foot.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5167 (2010).  The level of SMC provided under 38 U.S.C.A. § 1114(k) is payable for anatomical loss or loss of use of one foot, one or more creative organs, or both buttocks; blindness in one eye; the inability to communicate by speech due to organic aphonia; or deafness in both ears.  The level of SMC provided under 38 U.S.C.A. § 1114(l) is payable for anatomical loss or loss of use of both feet, or one hand and one foot; blindness in both eyes with visual acuity of 5/200 or less; or being permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 C.F.R. 3.350(b) (2010). 

Loss of use of a hand or a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping and manipulation, in the case of the hand, or of balance and propulsion, in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63 (2010).  

he relevant inquiry concerning an SMC award is not whether amputation is warranted, but whether the appellant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  Tucker v. West, 11 Vet. App. 369 (1999)
The Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.  38 C.F.R. § 4.40 (2010).
 
On VA examination in January 2006, the Veteran reported moving his entire leg to operate the accelerator pedal while driving due to inability to move his ankle.  The examiner noted chronic pain and reduced lower extremity mobility.  His gait was abnormal and he required crutches for ambulation.  Ankylosis of the right ankle joint was present in right ankle dorsiflexion at 90 degrees, and right ankle plantar flexion at 90 degrees.  Range of motion was not performed because the joint was ankylosed.  The Veteran's ankle joint was noted to be fused and stable for purposes of weight bearing.

On VA examination in September 2009, the Veteran complained of weakness, stiffness, swelling, redness, giving way, lack of endurance, fatigability, dislocation, tenderness and pain.  He reported flare-ups of pain lasting up to 6 hours, 3 times a day.  The Veteran rated the pain as 7 to 10 out of 10.  During flare-ups in pain the Veteran was unable to support full body weight while standing, walking, climbing stairs or driving.  The Veteran required assistive devices for all ambulatory activities, to include crutches and a built-in right shoe.  Right ankle X-rays showed post-surgical fusion of the right ankle.  Range of motion of the right ankle was not performed because the joint was ankylosed.  There was ankylosis at 5 degrees of plantar flexion, and dorsiflexion.  The joint was stable and painful.  

Private and VA treatment notes during the period on appeal show complaints of pain in the right foot and increased balance problems.  The Veteran was fitted with a lift on his right shoe and compression socks.  In October 2010, a private physician indicted that while the Veteran had pedal pulses, there was a lack of circulation to the lower extremities, which another private physician attributed to previous ankle fusion that debilitated his artery.  The Veteran used crutches for stability, and the physician noted that that he believed the Veteran was unable to propel himself without the crutches.  

At the October 2010 personal hearing, the Veteran testified that his level of disability was the equivalent of amputation with the use of a prosthetic device.  The Veteran reported inability to ambulate without assistive devices due to pain and imbalance.  He could not lift himself from a sitting position without assistance.  The Veteran used bilateral ankle braces, dual Canadian crutches, and orthopedic custom made shoes with a lift on the right.  He was no longer able to drive due to his right ankle.  

Having considered the above evidence, together with the criteria of 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350, the Board finds that the evidence presents a reasonable basis for the grant of SMC for the loss of use of both feet.  The Board finds that it is at least as likely as not that no effective function of the Veteran's feet remain other than that which would be equally well served by amputation stumps with use of a suitable prosthetic devices.  Reasonable doubt has been resolved in favor of the Veteran in making this conclusion.  The evidence documents the Veteran's inability to safely or effective ambulate, or stand from a seated position, without the assistance of a supportive device or another person.  That level of impairment is sufficient to allow the assignment of SMC based on loss of use of the lower extremities. 

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that special monthly compensation for loss of use of both feet is warranted and the claim therefor is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for entitlement to a rating higher than 40 percent for right ankle fusion is dismissed.

The claim for entitlement to a rating higher than 40 percent for left ankle fusion is dismissed.

Entitlement to special monthly compensation based on loss of use of both feet is granted. 


REMAND

Additional development is needed prior to further disposition of the claim.

The Veteran was last afforded a VA examination for his right knee disability in September 2009.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last examination is not unduly remote, he has asserted that his disability has worsened since the last examination.  At the October 2010 hearing, the Veteran reported that his right knee instability had worsened and his knee gave out often, causing him to fall.  Additionally, evidence submitted since September 2009 shows a change in the right knee disability.  In May 2010, the Veteran twisted his knee.  On examination, the Veteran was unable to completely flex or extend his right knee due to pain, and he was unable to complete a drawer or Lachman test.  In an October 2010 private medical statement, a physician indicated that the Veteran's right knee severely limited his mobility.  

Because there may have been significant changes in the Veteran's right knee condition, the Board finds that a new examination of the joints is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board also finds that updated VA medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's records from the Puget Sound VAMC dated after December 2009.

2.  Contact the Veteran and request that he provide sufficient information and authorization, to request any additional evidence pertinent to his claim for an increased rating for a right knee disability.  In particular, request records from the Western Montana Clinic and St. Patrick Hospital. 

3.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate specialist to determine the current nature and severity of his service-connected right knee disability.  The examiner should review the claims folder and should note that review in the report.  The rationale for all opinions should be explained.  Specifically, the VA examiner's opinion should address the following:

a) Identify all orthopedic pathology related to the Veteran's right knee disability.

b) Conduct all necessary tests, to include X-rays and range of motion studies of the right knee in degrees.

c) State whether any ankylosis (favorable or unfavorable) is present.

d) Specify whether the Veteran's right knee disability is manifested by genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), or by malunion of the tibia or fibula, or nonunion of those bones, with loose motion, requiring a brace.

e) State whether the service-connected right knee disability is accompanied by recurrent subluxation or lateral instability, and whether any such subluxation or lateral instability is slight, moderate, or severe.

f) Discuss whether the Veteran has additional functional loss from his right knee disability, and describe any pain, weakened movement, excess movement, excess fatigability, or incoordination resulting from that service-connected disability.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

g) State whether there is X-ray evidence of arthritis.

h) Discuss how the Veteran's right knee disability impacts his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2010).

4.  Then, readjudicate the claim.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


